per curiam:
Mediante opinión per curiam de 15 de junio de 1983 ordenamos la separación permanente de Máximo Rivera Cardona del ejercicio de la profesión de abogado y notario. Las razones que dieron lugar a su desaforo fueron expuestas en la referida opinión publicada en In re Rivera Cardona, 114 D.P.R. 390 (1983).
El 20 de enero de 1994, Máximo Rivera Cardona com-pareció ante nos para solicitar su reinstalación al ejercicio de la profesión. El 21 de enero de ese año, mediante reso-lución, referimos el asunto a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía (en adelante la Co-misión) para que evaluase la solicitud de reinstalación y nos rindiese el informe correspondiente. La Comisión cele-bró vista sobre el asunto el 15 de jimio de 1994 y, luego de los procedimientos de rigor, el 21 de octubre de 1994 nos rindió un informe que recomendaba la reinstalación del peticionario al ejercicio de la abogacía en Puerto Rico. En su informe, la Comisión nos señala que el peticionario sub-sanó las actuaciones que dieron lugar a su desaforo; que está rehabilitado, y que demostró un arrepentimiento sin-cero respecto a los actos que dieron lugar a su desaforo. La determinación de la Comisión sobre la nueva situación del peticionario estuvo avalada por los testimonios de distin-guidos abogados, ex jueces, ministros religiosos y vecinos del peticionario.
*465Por su parte, el Procurador General de Puerto Rico tam-bién estudió y evaluó la petición de reinstalación de Máximo Rivera Cardona y nos comunicó su recomendación favorable de que se acceda a la solicitud del peticionario de ser reinstalado al ejercicio de la profesión de abogado. Nos señala el Procurador General que el peticionario ha expe-rimentado una vivencia religiosa que ha cambiado su vi-sión de la vida y ha dado al traste con las antiguas actitu-des y valores que dieron lugar a su desaforo.
Luego de examinar las recomendaciones de la Comisión y del Procurador General, se autoriza la reinstalación in-mediata del abogado al ejercicio de la abogacía. Podrá también reintegrarse al notariado una vez el Director de la Oficina de Inspección de Notarías rinda su informe sobre el estado de sus Protocolos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y la Juez Aso-ciada Señora Naveira de Rodón no intervinieron.